I respectfully dissent from the majority opinion and decree herein. The defendant company is engaged in the business of developing and operating its own oil leases for its own account — not for the account of any other company or person. The defendant company was not the contractor for the work but the owner of the property which entered into a contract with plaintiff's employer to haul some pipe. In my opinion, section 6 of Act No. 85 of 1926 does not apply to such a state of facts. The section applies, as I view it, solely to a contractor who contracts or undertakes to do a particular piece of work and employs subcontractors or other persons in the performance of his contract or undertaking — not to an owner who merely employs an independent contractor. This interpretation of the statute, I think, is made plain by the *Page 206 
language contained in paragraph 4 of section 6 of the statute, giving the right to a principal contractor, when sued by anemployee of a subcontractor or his dependent, to call thesubcontractor or any intermediate contractor as a codefendant and to demand indemnity from his subcontractor for compensation paid on account of an accidental injury to the employee of thesubcontractor.